296 F.2d 722
Jewell HOLT, Petitioner-Appellantv.COMMONWEALTH OF KENTUCKY, J. M. Ferguson, Attorney General,and David L.Davis, Warden, Kentucky StateReformatory, Respondents-Appellees.
No. 14566.
United States Court of Appeals Sixth Circuit.
Dec. 7, 1961.

1
Jewell Holt, in pro. per.


2
John B. Breckinridge, Atty. Gen. of Kentucky, Troy D. Savage, Asst. Atty. Gen., for respondents-appellees.


3
Before MAGRUDER and CECIL, Circuit Judges, and DARR, District Judge.

ORDER.

4
This is an appeal from an order of the District Court, for the Western District of Kentucky, denying the appellant's petition for a writ of habeas corpus under section 2241(c)(3), Title 28 U.S.C.


5
This Court finds that this appellant was previously before this Court on an appeal presenting the same questions as are now before the Court.  No. 14265, Jewell Holt, Appellant, v. Commonwealth of Kentucky et al., Appellees, 6 Cir., 284 F.2d 395.  In that case, this Court ordered the judgment of the District Court to be vacated and remanded the case with instructions to the District Judge to conduct a hearing and make findings of facts with reference to the circumstances under which the appellant entered a plea of guilty.


6
Such a hearing was held in the District Court, at which appellant was present and testified.  The appeal now before us is from the order of the District Judge entered upon this hearing, in which he denied the petition of the appellant for a writ of habeas corpus.


7
The appeal was submitted to us upon the record and proceedings of the District Court and the briefs of the appellant and the Commonwealth of Kentucky, appellee.


8
Upon consideration whereof, we find that the District Judge made findings of facts, drew his conclusions of law and entered judgment thereon; that his findings of facts are supported by substantial evidence and are not clearly erroneous and that his conclusions of law are correct and in accordance with applicable principles of law.


9
We further find as to other claims made by the appellant, that the judgments of the Laurel Circuit Court meet all the requirements of due procees of law within the meaning of that phrase in the Fourteenth Amendment to the Constitution of the United States; that he has not been denied any rights guaranteed to him by the Constitution of the United States and that there is no merit to his claim that Kentucky Revised Statute 431.190, the commonly called 'Habitual Criminal Act' is unconstitutional.


10
It is therefore ordered, adjudged and decreed that the judgment of the District Court be and it is hereby affirmed.